                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DMSION
                                  No. 5:12-CR-301-D


 UNITED STATES OF AMERICA                      )
                                               )
                                               )
                    v.                         )              ORDER
                                               )
. JAMES THOMAS WEBB,                           )
                                               )
                           Defendant.          )


        On October 30, 2020, James Thomas Webb ("Webb") moved for compassionate release

under the First StepAct("FirstStepAct"), Pub. L. No.115-391, § 603(b), 132 Stat. 5194, 5238-41

 (2018)(codi:fiedas amended at 18 U.S.C. § 3582) [D.E. 231]. Webb also moves fora certificate of

 appealability regarding this court's order denying his motions under 28 U.S.C. § 2255 [D.E. 225],

 and for consolidated proceedings pursuant to 28 U.S.C. § 1407 [D.E. 228]. As explained below, the

court denies Webb's motions.

                                                   I.

        On March 18, 2013, pursuant to a written plea agreement, Webb pleaded guilty to conspiracy

to commit bank fraud and wire fraud in violation of 18 U.S.C. § 1349. See [D.E. 73]. On January

 15, 2014, the court held Webb's sentencing hearing and calculated Webb's total offense level to be

 39, his criminal history category to be I, and his advisory guideline range to be 262 to 327 months'

imprisonment. See [D.E. 142] 309. Afterconsideringallrelevantfactors under section3553(a), the

court sentenced Webb to 327 months' imprisonment. See id. 325-35. Webb appealed. See [D.E.

 122]. On February 9, 2015, the United States Court of Appeals for the Fourth Circuit enforced the

appellate waiver in Webb's plea agreement and affirmed this court's judgment. See United States



            Case 5:12-cr-00301-D Document 235 Filed 01/13/21 Page 1 of 9
v. Webb, 601 F. App'x 189, 190-91 (4th Cir. 201S) (per curl.am) (unpublished).

       On February 14, 2017, Webb moved under28 U.S.C. § 225S to vacate, set aside, or correct

his 327-month sentence. See [D.E. 176]. On July 21, 2017, Webb filed a second section 225S

motion. See [D.E.182]. OnMay30,2018, thegovernmentmovedtodismissWebb'smotions. See'

[D.E. 188, 189]. On June 27, 2018, Webb moved for injunctive relief and filed a noti~ of

substantive collateral filing. See [D.E. 191]. On July 12, 2018, Webb moved to dismiss the

government's motion to dismiss. See [D.E. 198]. On October 1, 2018, Webb moved to disqualify

the United States Attorney for the Eastern District ofNorth Carolina. See [D.E. 204]. On July 16,

2019, the court granted the government's motion to dismiss, dismissed Webb's section 225S

motions, denied Webb's motions, and denied a certificate of appealability. See [D.E. 208]. On

August 14, 2019, Webb moved for reconsideration and for consolidated proceedings. See [D.E. 210,

211]. On March 27, 2020, the court denied Webb's motions. See [D.E. 221]. On May 22, 2020,

Webb filed a notice of appeal. See [D.E. 223].

       On December 21, 2018, the First Step Act went into effect. See First Step Act, 132 Stat at

S249. Before the First Step Act, only the Director of the Bureau of Prisons (''BOP") could file a
                                         I


motion for compassionate release. Under the First Step Ac; a sentencing court may modify a

sentence of imprisonment either upon a motion of the Director of the BOP "or upon motion of the

defendant after the defendant has fully exhausted a11 administrative rights to appeal a failure of the

[BOP] to bring a motion on the defendant's behalf or the lapse of 30 days from the receipt of such

a request by the warden ofthe defendant's facility, whichever is earlier." 18 U.S.C. § 3S82(c)(1 )(A).

       After a defendant meets the exhaustion requirement, a defendant must (1) demonstrate

"extraordinary and compelling reasons" for a sentence reduction, or (2) be at least 70 years old, have

served at least 30 years in prison, and have the Director of the BOP determine that the defendant is

                                                  2

           Case 5:12-cr-00301-D Document 235 Filed 01/13/21 Page 2 of 9
not a danger to the safety of another person or the community. Id. In deciding to reduce a sentence

under section 3582(c)(1 )(A), a court must consult the sentencing factors in 18 U.S.C. § 3553(a) and

must ensure that a sentence reduction is "consistent with applicable policy statements" ofthe United

States Sentencing Commission (the "Commission"). Id.

       The Commission policy statements include U.S.S.G. § lBl.13. Section lBl.13 essentially
                                                                                      j




parrots section 3582(c)(l)(A)'s requirements and adds that the defendant not be "a danger to the

safety of any other person or to the community." U.S.S.G. § lBl.13(2). Section 1Bl.13's

application notes provide examples ofextraordinary and compelling reasons, including: (A) serious

medical conditions ofthe defendant, (B) advanced age ofthe defendant when coupled with a serious

deterioration in physical and mental health due to aging and having served at least 10 years or 75%

of his or her imprisonment term (whichever is less), (C) family circumstances, or (D) another

extraordinary and compelling reason. See U.S.S.G. § lB 1.13 cmt. n. l. 1 Application note 2 states


       1
           Application note 1 to U.S.S.G. § lBl.13 states in full:

       1.      Extraordinary and Compelling Reasons.-Provided the defendant meets the
               requirements of subdivision (2), extraordinary and compelling reasons exist
               under any of the circumstances set forth below:

               (A) Medical Condition of the Defendant.-

                      (i) The defendant is suffering from a terminal illness (i.e., a serious and
                          advanced illness with an end oflife trajectory). A specific prognosis
                          of life expectancy (i.e., a probability of death within a specific time
                          period) is not required. Examples include metastatic solid-tumor
                          cancer, amyotrophic lateral sclerosis (ALS), end-stage organ
                          disease, and advanced dementia.

                       (ii) The defendant is--

                            (1) suffering from a serious physical or medical condition,

                            (II) suffering from a serious functional or cognitive impairment,

                                                   3

             Case 5:12-cr-00301-D Document 235 Filed 01/13/21 Page 3 of 9
 that "an extraordinary and compelling reason need not have been unforeseen at the time of

 sentencingtowarrantareductionintheterm.ofimprisonment." U.S.S.G. § 1B1.13 cmt.n.2. Thus,

the fact "that an extraordinary and compelling reason reasonably could have been known or

anticipated by the sentencing court does not preclude consideration for a reduction under this policy

 statement." Id. Application note 3 states, "[p]ursuant to 28 U.S.C. § 994(t), rehabilitation of the

 defendant is not, by itself, an extraordinary and compelling reason for purposes of this policy

 statement." U.S.S.G. § 1B1.13 cmt. n.3.



                                or

                           (III) experiencing deteriorating physical or mental health because
                                 of the aging process,

                           that substantially diminishes the ability of the defendant to
                           provide self-care within the environment ofa correctional facility
                           and from which he or she is not expected to recover.

                (B) Age of the Defendant-The defendant (i) is at least 65 years old; (ii)
                     is experiencing a serious deterioration in physical or mental health
                     because ofthe aging process; and (iii) has served at least 10 years or 75
                     percent of his or her term of imprisonment, whichever is less.

                (C) Family Circumstances.-

                    (i) The death or incapacitation ofthe caregiver ofthe defendant's minor
                        child or minor children.

                    (ii) The incapacitation of the defendant's spouse or registered partner
                        when the defendant would be the only available caregiver for the
                        spouse or registered partner.

               (D) Other Reasons.-As determined by the Director of the Bureau of
                     Prisons, there exists in the defendant's case an extraordinary and
                     compelling reason other than, or in combination with, the reasons
                     described in subdivisions (A) through (C).

U.S.S.G. § lBl.13 cmt. n.1.

                                                 4

            Case 5:12-cr-00301-D Document 235 Filed 01/13/21 Page 4 of 9
          The Commission has lacked a quorum since Congress enacted the First Step Act and has not

updated U.S.S.G. § lBl.13 to account for the First Step Act. Accordingly, section lBl.13 does not

provide a policy where an inmate files a motion for a sentence reduction under 18 U.S.C. §

3S82(c)(l)(A). See,     ~     United States v. McCoy, 981 F.3d 271, 280-84 (4th Cir. 2020).

Nevertheless, section lBl.13 provides informative policy when assessing an inmate's motion, but

a court independently determines whether "extraordinary and compelling reasons" warrant a sentence

reduction under 18 U.S.C. § 3S82(c)(l)(A)(i). See id. at 284. In doing so, the court consults not

only U.S.S.G. § 1B1.13, but also the text of 18 U.S.C. § 3S82(c)(l)(A) and the section 3SS3(a)

factors. See,~ id. at 280-84; United States v. Jones, 980 F.3d 1098, 1101--03 (6th Cir. 2020);

United States v. ~ 980 F.3d 1178, 1180-81 (7th Cir. 2020); United States v. Ruffin, 978 F.3d

1000, 1007--08 (6th Cir. 2020); United States v. Brooker, 976 F.3d 228, 237-38 (2d Cir. 2020);

United States v. Clark, No. 1:09cr336-1, 2020 WL 1874140, at *2 (M.D.N.C. Apr. 1S, 2020)

(unpublished).

          As for Webb's request for compassionate release, Webb contends that he has exhausted his

administrative requirements.      Specifically, Webb alleges that he submitted a request for

compassionate release to the BOP which was denied on July 10, 2020. See [D.E. 231] 3. Moreover,

the government has not invoked section 3S82's exhaustion requirement. See United States v. Alam,

960 F.3d 831, 833-34 (6th Cir. 2020).2 Accordingly, the court addresses Webb's claims on the

merits.




          2
          The Fourth Circuit has not addressed whether section 3S82's exhaustion requirement is a
jurisdictional or claims-processing requirement. The court assumes without deciding that the
requirement is a claims-processing rule, and that the government must ''properly invoke" the rule
for this court to enforce it. See Afam, 960 F.3d at 833-34.

                                                 s
              Case 5:12-cr-00301-D Document 235 Filed 01/13/21 Page 5 of 9
       .Webb seeks compassionate release pursuant to section 3582(c)(l)(A). In support of his

request, Webb cites the COVID-19 pandemic and his health conditions, including Type 2 Diabetes,

hypertension, chronic kidney disease,.high cholesterol, respiratory disease, and a hernia. See [D.E.

231] 1-2,5. WebbhascontractedandrecoveredfromCOVID-19. Seeid.;[D.E.233] 1. Webbalso

cites his rehabilitation efforts and release plan. See [D.E. 231] 5-7.

       As for the medical condition ofthe defendant policy statement, the policy statement requires

that the defendant is "suffering from a serious physical or medical condition ... from which he or

sheisnotexpectedtorecover." U.S.S.G. § lBl.13 cmt. n.l(A)(ii). Webb contracted and recovered

from COVID-19. See [D.E. 231] 1-2, 5; [D.E. 233] 1. Webb also has Type 2 Diabetes,

hypertension, chronic kidney disease, high cholesterol, respiratory disease, and a hernia, but he has

not demonstrated that he is not going to recover from these conditions or that they cannot be treated

while Webb serves his sentence. See [D.E. 231] 1-2, 5. Ac<:9rdingly, reducing Webb's sentence

is not consistent with application note 1(A). See 18 U.S.C. § 3582(c)(1 )(A).

       As for the "other reasons" policy statement, the court assumes without deciding that the

COVID-19 pandemic, Webb's health conditions, rehabilitation efforts, and release plan are

extraordinary and compelling reasons under section 3582(c)(l)(A). Cf. United States v. RaiD, 954

F.3d 594, 597 (3d Cir. 2020) ("[T]he mere existence of COVID-19 in society and the possibility that

it may spread to a particular prison alone cannot independently justify compassionate release,

especially considering BOP' s statutory role, and its extensive and professional efforts to curtail the

virus's spread."). Even so, the section 3553(a) factors counsel against reducing Webb's sentence.

See United States v. Chambliss, 948 F.3d 691, 693-94 (5th Cir. 2020); Clark, 2020 WL 1874140,

at *3-8.



                                                  6

           Case 5:12-cr-00301-D Document 235 Filed 01/13/21 Page 6 of 9
       Webb is 58 years old and engaged in very serious criminal behavior between 2002 and 2006.

See PSR [D.E. 66]    ft 10-27. Webb committed bank fraud and wire fraud while conducting
hundreds of fraudulent real estate transactions.       See id.    Webb defrauded 30 victims of

$11,710,766.02. In turn, Webb used the fraudulently derived proceeds to finance a lavish lifestyle,

including a multi-million dollar mansion, multiple luxury vehicles, and extensive travel. See id.

Webb engaged in this unlawful and egregious conduct even though he had felony conviction in

federal court in 1991 for making a false statement to the Department of Housing and Urban

Development and received an extremely lenient sentence. See id. at ,r 29. Nonetheless, Webb has

taken some positive steps while incarcerated. See [D.E. 231] 5-6. The court also has considered

Webb's exposure to COVID-19, his health conditions, his rehabilitation efforts, and his release plan.

Cf. Pep,per v. United States, 562 U.S. 476, 480-81 (2011). Having considered the entire record, the

steps that the BOP has taken to address COVID-19 and treat Webb, the section 3553(a) factors,

Webb's arguments, and the need to punish Webb for his criminal behavior, to incapacitate Webb,

to promote respect for the law, to deter others, and to protect society, the court declines to grant

Webb's motion for compassionate release. See,~, Chavez-Meza v. United States, 138 S. Ct.

1959, 1966--68 (2018); Ryffin, 978 F.3d at 1008-09; Chambliss, 948 F.3d at 693-94; United States

v. Hill, No. 4:13-CR-28-BR, 2020 WL 205515, at *2 (E.D.N.C. Jan. 13, 2020) (unpublished).

       As for Webb's request for home confinement, Webb apparently seeks relief under the

CARES Act. See [D.E. 231] 2. The CARES Act does not pi:ovide this court with the authority to

grant home confinement See United States v. Brummett, No. 20-5626, 2020 WL 5525871, at *2

(6th Cir. Aug. 19, 2020) (unpublished) ("[T]he authority to grant home confinement remains solely

with the Attorney General and the BOP."); United States v. McCoy, No. 3:19-CR-35-KDB-DCK,

2020 WL 5535020, at *1 (W.D.N.C. Sept. 15, 2020) (unpublished); United States v. Gray, No.

                                                 7

           Case 5:12-cr-00301-D Document 235 Filed 01/13/21 Page 7 of 9
4:12-CR-54-FL-l, 2020 WL 1943476, at *3 (E.D.N.C. Apr. 22, 2020) (unpublished). As such, the

court dismisses Webb's request for home confinement.

       As for Webb's motion for a certificate of appealability, Webb seeks a certificate of

appealability from this court so that he may appeal the court's denial of his section 2255 motions.

See [D.E. 208, 223, 225]. Under 28 U.S.C. § 2253, an appeal may not be taken to the court of

appeals from the final order on a section 2255 proceeding "[u]nless a circuit justice or judge issues

a certificate of appealability." 28 U.S.C. § 2253(c). "A certificate of appealability may issue ...

only if the applicant has made a substantial showing of the denial of a constitutional right." 28
                                           )

U.S.C. § 2253(c)(2). To make a "substantial showing" an applicant must demonstrate that

"reasonable jurists could debate whether ... the petition should have been resolved in a different

manner or that the issues presented were adequate to deserve encouragement to proceed further."

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537 U.S. 322, 336--38

(2003); United States v. McNeal, 831 F. App'x 79, 79 (4th Cir. 2020) (per curiam) (unpublished);

Rosev.Lee,252F.3d676, 683 (4th Cir. 2001). Alternatively, "[w]henthedistrictcourtdeniesrelief

on procedural grounds, the prisoner must demonstrate both that the dispositive procedural ruling is

debatable, and that the motion states a debatable claim of the denial of a constitutional right."

McNeal, 831 F. App'x at 79; see Slack, 529 U.S. at 484-85. Although Webb raised over 20 issues

in his section 2255 motion, he has made no such showing. See [D.E. 225]. This court thoroughly

considered Webb's arguments in its order denying Webb's section 2255 motions and denied a

certificate of appealability under the governing standard. See [D.E. 208] 12. The court's opinion

has not changed. Thus, the court denies Webb's motion for a certificate of appealability.

       As for Webb's motion for consolidated proceedings, Webb moves under 28 U.S.C. § 1407.

See [D.E. 228]. Section 1407 provides for the transfer of actions pending in different districts for

                                                 8

           Case 5:12-cr-00301-D Document 235 Filed 01/13/21 Page 8 of 9
the purpose of coordinated and consolidated pretrial proceedings. See 28 U.S.C. § 1407. Section

1407(a) states that "[w]hen civil actions involving one or more common questions of fact are

pending in different districts, such actions may be transferred to any district for coordinated or

consolidated pretrial proceedings." Id. § 1407(a); Campbell v. Boston Sci. Corp., 882 F.3d 70, 76

(4th Cir. 2018). Section 1407 seeks to ''promote efficiency without sacrificing fairness in the

resolution oflarge-scale disputes." Campbell, 882 F.3d at 76. Webb's motion provides no grounds

for invoking section 1407. See [D.E. 228]. Accordingly, the court denies Webb's motion as

b~eless.

                                               II.

       In sum, the court DENIES Webb's motion for compassionate release [D.E. 231] and for a

certificate of appealability [D.E. 225], and DENIES as baseless Webb's motion for consolidated

proceedings [D.E. 228]. The court DISMISSES Webb's request for home confinement.

       SO ORDERED. This J..1.. day of January 2021.




                                                         i     ic.DEVERm
                                                         United States District Judge




                                                9

           Case 5:12-cr-00301-D Document 235 Filed 01/13/21 Page 9 of 9
